EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawing set of January 24, 2020 has been APPROVED.

The drawings of the replacement drawing set of January 24, 2020 have been accepted as FORMAL.

It is noted that claims 1-11 stand CANCELLED.

It is noted that claim 26 is NEWLY-ADDED.

Applicant’s remarks with the amendment of November 3, 2021 at pages 7-8 as to why the term, “evaluation unit” should not be interpreted under 35 USC 112(f) have been carefully considered.  The portion of MPEP 2181 that Applicant seems to be quoting is dealing with whether a term has a definite meaning to one of ordinary skill-in-the-art, and, thus, indicating that the term should not be interpreted under 36 USC 112(f).  However, Applicant has stopped short of arguing that “evaluation unit” is such a term.  As to the use of “configured” imparting “structural language to the terms” 

Examiner’s Amendment
None

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections under 35 USC 112(b) and under 35 USC 103 as set forth in the office action of October 13, 2021 have been overcome by Applicant’s amendment of November 3, 2021, and by the remarks with that amendment, which remarks are taken as being persuasive.  Claims 12-26 as set forth in the claim listing of the amendment of November 3, 2021 are allowable over the prior art of record for the reasons set forth in Applicant’s remarks, which remarks are taken as being persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648